Citation Nr: 1044224	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith




INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1969 to June 1971, including service in the Republic of 
Vietnam.  He died in September 2005 and his surviving spouse is 
the appellant.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a statement received by the RO in October 2009, within 90 days 
of certification of her appeal to the Board, the appellant 
requested a hearing before a member of the Board at her local VA 
office.  A hearing on appeal before the Board will be granted if 
a claimant expresses a desire to appear in person.  Thus, to 
ensure full compliance with due process requirements, a remand is 
required.  See 38 C.F.R. §§  20.700, 20.1304.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing before a Veterans Law Judge.  The 
appellant and her representative should be 
notified in writing of the date, time, and 
location of the hearing.  Such notice 
should be associated with the claims file. 

After the hearing is conducted, or if the 
appellant withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


